Citation Nr: 1426123	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-06 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel







INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2007 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, rated as noncompensable, effective April 2005.  The Veteran disagreed with the noncompensable rating and the current appeal ensued.  The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  

The Board has remanded the claim on several occasions for further development.  


FINDING OF FACT

During the appellate period, the Veteran's bilateral hearing loss was manifested by no more than level I in his right ear at any time and no more than level II at any time in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met at any time during the appellate period.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Service connection for bilateral hearing loss was granted in a rating decision of June 2007.  The Veteran appealed the assigned noncompensable disability rating.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA for the initial rating claim.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical evidence pertinent to his appeal.  

The Veteran has VA examination reports of April 2007, November 2010, April 2011, and most recently, March 2014.  These findings are of record in VBMS.  The Board finds the VA examination/evaluation reports to be thorough and adequate upon which to base a decision with regard to the Veteran's hearing loss claim decided herein.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria. 

The Veteran was offered the opportunity to set forth his contentions at a Central Office hearing in April 2009 and again at a Travel Board hearing in September 2009.  The Veteran postponed his Central Office hearing, and in September 2009, he did not report for his Travel Board hearing.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Bilateral hearing loss 

Service connection for bilateral hearing loss was granted by rating decision of June 2007.  A noncompensable rating was awarded, effective April 2005.  The Veteran appealed the noncompensable rating.  The noncompensable rating has been in effect since the initial rating.     

The Veteran maintains that his bilateral hearing loss is more severe than the noncompensable evaluation reflects.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue of an initial compensable rating for the entire rating period is presently before the Board.  Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where the veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings).  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013). 

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

VA disability compensation for impaired hearing is generally derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates the average pure tone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels) and of speech discriminations (in percentages).  Level I represents essentially normal acuity, with Level XI representing profound deafness.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  

The Veteran was seen by VA in April 2007.  He complained of hearing loss.  He denied any civilian noise exposure.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
30
60
75
RIGHT
20
35
40
50

Average pure tone thresholds were 36 in the right ear, and 45 in the left ear.  The Maryland CNC word list revealed speech discrimination of 92 percent in the right ear and 88 percent in the left ear.  The diagnoses were mild to moderately severe sensorineural hearing loss with good speech recognition of the right ear and mild to severe sensorineural hearing loss with good speech recognition of the left ear.  

By intersecting the column in Table VI for average pure tone decibel loss falling between 0 and 41 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the right ear is level I.  For an average pure tone decibel loss that falls between 42 and 49 and the percent of discrimination from 84 to 90, the resulting numeric designation for the left ear is level II.  The Veteran's right ear is assigned a level I hearing acuity combined with level II hearing acuity for the left ear which equates to a noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  The provisions of 38 C.F.R. § 4.86(a), (b) do not apply in this regard as there is no exceptional pattern of hearing impairment.  

The Veteran was seen again by VA in November 2010.  He complained of difficulty hearing in the presence of background noise.  He denied any family history of hearing loss.  





Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
20
35
700
85
RIGHT
15
40
50
55

Average pure tone thresholds were 40 in the right ear, and 53 in the left ear.  The Maryland CNC word list revealed speech discrimination of 96 percent in the right ear and 84 percent in the left ear.  The diagnoses were normal to moderately severe high frequency sensorineural hearing loss of the right ear and normal to severe high frequency sensorineural hearing loss of the left ear.  

By intersecting the column in Table VI for average pure tone decibel loss falling between 0 and 41 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the right ear is level I.  The average pure tone decibel loss that falls between 50 and 57 and the percent of discrimination from 84 to 90, the resulting numeric designation for the left ear is level II.  The Veteran's right ear is assigned a level I hearing acuity combined with level II hearing acuity for the left ear, equating to a noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  The provisions of 38 C.F.R. § 4.86(a), (b) do not apply in this regard as there is no exceptional pattern of hearing impairment.  

The Veteran underwent a VA audiology examination in April 2011.  He denied any changes in his hearing since his November 2010 VA audiology examination.  He claimed that he has most of his problems hearing in the presence of background noise.  He stated he was able to hear people speaking to him; however, he is unable to understand them.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
35
700
85
RIGHT
20
40
50
55

Average pure tone thresholds were 41 in the right ear, and 51 in the left ear.  The Maryland CNC word list revealed speech discrimination of 94 percent in the right ear and 92 percent in the left ear.  The diagnoses were normal to moderately severe high frequency sensorineural hearing loss of the right ear and normal to severe high frequency sensorineural hearing loss of the left ear.  The Veteran's claims folder was reviewed.  Per review of the records and review of the claims and pension examination, the Veteran's hearing loss, according to the examiner, would not preclude him from gainful employment.  His service-connected hearing loss would not prevent him from performing activities consistent with his work experience and prior education and training.  

By intersecting the column in Table VI for average pure tone decibel loss falling between 0 and 41 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the right ear is level I.  The average pure tone decibel loss that falls between 50 and 57 and the percent of discrimination from 92 to 100, the resulting numeric designation for the left ear is level I.  The Veteran's right ear is assigned a level I hearing acuity combined with level I hearing acuity for the left ear equating to a noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  The provisions of 38 C.F.R. § 4.86(a), (b) do not apply in this regard as there is no exceptional pattern of hearing impairment.  

Finally, the Veteran underwent a VA audiology examination in March 2014.  He reported work as a carpenter for approximately 1 year prior to entering service, during which time he denied occupational noise exposure.  After discharge from service, he worked as a police officer for 35 years (patrolman for 5 years, sergeant on patrol for 2 years, captain at a desk for 4 years, and police chief at a desk for the remaining 24 years).  His position as a police chief involved management of personnel, public relations, developing budgets, etc.  He voluntarily retired from the police force in 2005.  He worked as a UN police trainer and election organizer from 2005 to 2008 for the United Nations and State Department in Kosovo.  He was not exposed to civilian occupational noise exposure in this position.  From 2008 to the present, he worked as a security analyst in a desk position personally greeting visitors at Yellowstone National Park.  


Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
35
800
85
RIGHT
15
40
55
55

Average pure tone thresholds were 41 in the right ear, and 54 in the left ear.  The Maryland CNC word list revealed speech discrimination of 96 percent in both ears.  The diagnosis was sensorineural hearing loss of both ears.  

By intersecting the column in Table VI for average puretone decibel loss falling between 0 and 41 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the right ear is level I.  The average pure tone decibel loss that falls between 50 and 57 and the percent of discrimination from 92 to 100, the resulting numeric designation for the left ear is level I.  The Veteran's right ear is assigned a level I hearing acuity combined with level I hearing acuity for the left ear, which equates to a noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  The provisions of 38 C.F.R. § 4.86(a), (b) do not apply in this regard as there is no exceptional pattern of hearing impairment.  

The Veteran's bilateral hearing loss does impact the ordinary conditions of daily life, including his ability to work as he stated that he must ask people to repeat themselves in order for him to understand conversations.  According to the examiner, it should be noted that the Veteran currently works part-time from November to April every year and full-time from April to October every year.  Both of these positions require communication in a variety of environments and the Veteran has held these positions since 2008.  From 2005 to 2008, he held a position with the United Nations and State Department in Kosovo and prior to that, worked in a variety of positions in the police department, including the last 24 years as police chief.  This information indicates that he has a wide variety of work experiences/skill sets in various jobs since discharge from service.  It also indicates that the Veteran's current degree of hearing impairment is not preventing him from gaining or maintaining employment.  It was the examiner's opinion that the Veteran's hearing loss would not prevent him from obtaining or maintaining gainful employment.  

The Veteran states that his hearing loss is worse than his rating reflects.  He also complains of difficulty understanding conversations in the environment around him.  However, it has been observed that rating criteria are employed through "mechanical application," as applied to clinical test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Stated another way, the determining factor in the evaluation of a Veteran's hearing impairment is not his or her subjective determination of that hearing loss or the use of hearing aids; it is the audiological test results.  

In sum, the evidence is against an initial compensable increased rating for bilateral hearing loss.  

In reaching this conclusion, the Board has considered the provisions set forth in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).  Thus, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

There is no evidence to show that the VA examinations of record are defective.  In fact, his most recent examinations addressed the functional effect the Veteran's hearing loss had on his life.  The findings related that the Veteran had a substantial work history since service, including police work to include 24 years as a police chief.  He also worked as a police trainer for the United Nations and State Department.  Further, he has worked at Yellowstone National Park as a security analyst, greeting visitors.  

The functional effects of his hearing loss disability is adequately addressed by the record, is adequately addressed under Martinak, and is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The criteria providing for higher ratings, has been explained thoroughly herein.   The current noncompensable rating adequately describes the severity of the Veteran's symptoms for this disability during the entire appeals period.  Given that the applicable schedular criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization or interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22. at 111.   

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. In this case, the Veteran has not alleged unemployability due to his bilateral hearing loss.  Specifically, the evidence of record reflects that the Veteran has been working since he left military service, and that he continues to work to this date.  Therefore, the Board finds that an included claim for TDIU has not been raised in this matter.  


ORDER

An initial compensable rating for bilateral hearing loss is denied.  




____________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


